 


 HR 6758 ENR: Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6758 
 
AN ACT 
To direct the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office, in consultation with the Administrator of the Small Business Administration, to study and provide recommendations to promote the participation of women, minorities, and veterans in entrepreneurship activities and the patent system, to extend by 8 years the Patent and Trademark Office’s authority to set the amounts for the fees it charges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018 or the SUCCESS Act.  2.Findings; sense of congress (a)FindingsCongress finds the following: 
(1)Patents and other forms of intellectual property are important engines of innovation, invention, and economic growth.  (2)Many innovative small businesses, which create over 20 percent of the total number of new jobs created in the United States each year, depend on patent protections to commercialize new technologies.  
(3)Universities and their industry partners also rely on patent protections to transfer innovative new technologies from the laboratory or classroom to commercial use.  (4)Recent studies have shown that there is a significant gap in the number of patents applied for and obtained by women and minorities.  
(b)Sense of congressIt is the sense of Congress that the United States has the responsibility to work with the private sector to close the gap in the number of patents applied for and obtained by women and minorities to harness the maximum innovative potential and continue to promote United States leadership in the global economy.  3.Report (a)StudyThe Director, in consultation with the Administrator and any other head of an appropriate agency, shall conduct a study that— 
(1)identifies publicly available data on the number of patents annually applied for and obtained by, and the benefits of increasing the number of patents applied for and obtained by women, minorities, and veterans and small businesses owned by women, minorities, and veterans; and  (2)provides legislative recommendations for how to— 
(A)promote the participation of women, minorities, and veterans in entrepreneurship activities; and  (B)increase the number of women, minorities, and veterans who apply for and obtain patents.  
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the Committees on the Judiciary and Small Business of the House of Representatives and the Committees on the Judiciary and Small Business and Entrepreneurship of the Senate a report on the results of the study conducted under subsection (a).  4.Extension of fee-setting authoritySection 10(i)(2) of the Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat. 319; 35 U.S.C. 41 note) is amended by striking 7-year and inserting 15-year.  
5.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.  
(2)AgencyThe term agency means a department, agency, or instrumentality of the United States Government.  (3)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
